IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GARY DUNSWORTH AND CYNTHIA               : No. 690 MAL 2016
DUNSWORTH,                               :
                                         :
                  Respondents            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
THE DESIGN STUDIO AT 301, INC.,          :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.